


110 HR 6178 IH: STOP Act of

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6178
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Cantor,
			 Mr. Pence, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Ways and Means,
			 Judiciary,
			 Oversight and Government
			 Reform, and Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen existing legislation sanctioning persons
		  aiding and facilitating nonproliferation activities by the Governments of Iran,
		  North Korea, and Syria, and for other purposes.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited as the or
			 Security through Termination Of Proliferation Act of
			 2008 or the STOP Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—Codification of sanctions against Iran, North Korea, and
				Syria
					Sec. 101. Codification of sanctions against Iran.
					Sec. 102. Codification of sanctions against North
				Korea.
					Sec. 103. Codification of sanctions against Syria.
					Title II—Amendments to the Iran, North Korea, and Syria
				Nonproliferation Act
					Sec. 201. Transshipment of certain goods, services, or
				technology.
					Sec. 202. Restrictions on nuclear cooperation.
					Sec. 203. Exclusion of senior officials.
					Title III—Amendments to the Iran Sanctions Act of 1996 and
				related provisions
					Sec. 301. Exclusion from the United States of senior officials
				of foreign persons who have aided proliferation relating to Iran.
					Sec. 302. Denial of tax benefits for taxpayers engaged in
				business activity with Iran prohibited by United States law.
					Sec. 303. Income tax of foreign corporations engaged in
				business activity with Iran prohibited by United States law.
					Sec. 304. Compensation for Former United States Hostages in
				Iran Fund.
					Title IV—Definitions
					Sec. 401. Definitions.
				
			ICodification of
			 sanctions against Iran, North Korea, and Syria
			101.Codification of
			 sanctions against IranUnited
			 States sanctions, controls, and regulations with respect to Iran imposed
			 pursuant to Executive Order No. 12957, sections 1(b) through (1)(g) and
			 sections (2) through (6) of Executive Order No. 12959, and sections 2 and 3 of
			 Executive Order No. 13059 (relating to exports and certain other transactions
			 with Iran) as in effect on January 1, 2008, shall remain in effect until the
			 President certifies to the appropriate congressional committees that the
			 Government of Iran has verifiably dismantled its weapons of mass destruction
			 programs.
			102.Codification of
			 sanctions against North KoreaUnited States sanctions, controls, and
			 regulations with respect to North Korea imposed by reason of a determination of
			 the Secretary of State that the Government of North Korea, for purposes of
			 section 6(j) of the Export Administration Act of 1979 (as continued in effect
			 pursuant to the International Emergency Economic Powers Act), section 40 of the
			 Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism, shall remain in effect and may not be
			 lifted pursuant to such provisions of law until the President certifies to
			 appropriate congressional committees that the Government of North Korea has
			 verifiably dismantled its weapons of mass destruction programs.
			103.Codification of
			 sanctions against SyriaRestrictions against the Government of
			 Syria, and on persons by reason of their direction of, or contribution to,
			 activities of the Government of Syria, that were imposed pursuant to the
			 International Emergency Economic Powers Act, the Syria Accountability and
			 Lebanese Sovereignty Act of 2003, the Iran, North Korea, and Syria
			 Nonproliferation Act, or any similar provision of law, as in effect on the date
			 of the enactment of this Act, including the restrictions imposed under
			 Executive Order 12938 (as amended by Executive Order 13094), Executive Order
			 13338, Executive Order 13399, Executive Order 13460, and any similar Executive
			 Order, shall remain in effect and may not be lifted pursuant to such provisions
			 of law until the President certifies to the appropriate congressional
			 committees that the Government of Syria has verifiably dismantled its weapons
			 of mass destruction programs.
			IIAmendments to the
			 Iran, North Korea, and Syria Nonproliferation Act
			201.Transshipment
			 of certain goods, services, or technologyThe Iran, North Korea, and Syria
			 Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note) is
			 amended—
				(1)in section
			 2—
					(A)in subsection (a),
			 in the matter preceding paragraph (1)—
						(i)by
			 striking or after Syria; and
						(ii)by
			 inserting after North Korea the following: , on or after
			 January 1, 1999, permitted, hosted or otherwise facilitated a transshipment (as
			 such term is defined in section 5) that may have enabled a foreign person to
			 transfer (as such term is defined in section 7) to or acquire from Iran, on or
			 after January 1, 2005, permitted, hosted or otherwise facilitated a
			 transshipment that may have enabled a foreign person to transfer to or acquire
			 from Syria, or on or after January 1, 2006, permitted, hosted or otherwise
			 facilitated a transshipment that may have enabled a person to transfer to or
			 acquire from North Korea; and
						(B)in subsection (e), by inserting , or
			 whose transfer via transshipment was permitted, hosted or facilitated,
			 after transferred; and
					(2)in section
			 5—
					(A)in subsection
			 (a)—
						(i)in paragraph (1), by inserting , or
			 did not permit, host, or otherwise facilitate transshipment (as such term is
			 defined in section 5) that may have enabled a foreign person to transfer to or
			 acquire from, before Iran;
						(ii)in
			 paragraph (3), by striking or at the end;
						(iii)in
			 paragraph (4), by striking the period at the end and inserting ;
			 or; and
						(iv)by
			 adding at the end the following new paragraph:
							
								(5)in the case of a foreign person who
				permitted, hosted or otherwise facilitated transshipment that may have enabled
				a foreign person to transfer to or acquire from, Iran, North Korea, or Syria,
				as the case may be, the goods, services, or technology the apparent transfer of
				which caused that person to be identified in a report submitted pursuant to
				section 2(a), the government with primary jurisdiction over the foreign person
				has made and continues to make clear, specific efforts to stop and deter the
				permitting, hosting, or other facilitating of transshipments that may enable
				such transfers or acquisitions.
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(g)DefinitionsIn this section:
								(1)Goods, services,
				or technologyThe term
				goods, services, or technology includes—
									(A)any defense
				articles or defense services on the United States Munitions List under section
				38 of the Arms Export Control Act (22 U.S.C. 2778) for which special export
				controls are warranted under such Act (22 U.S.C. 2751 3 et seq.);
									(B)any item
				identified on the Commerce Control List maintained under part 774 of title 15,
				Code of Federal Regulations; and
									(C)other sensitive
				United States goods, including intellectual property and services that would
				contribute to the abilities of Iran, North Korea, and Syria to further their
				conventional and unconventional military capabilities.
									(2)TransshipmentIn this section, the term
				transshipment means the export from one country to another that
				passes through a third country, in which cargo is off-loaded and there is some
				change to
				conveyance.
								.
					202.Restrictions on
			 nuclear cooperationThe Iran,
			 North Korea, and Syria Nonproliferation Act is further amended—
				(1)by
			 redesignating section 7 as section 9; and
				(2)by
			 inserting after section 6 the following new section:
					
						7.Restrictions on
				nuclear cooperation with countries aiding proliferation by Iran, North Korea,
				or Syria
							(a)In
				general
								(1)RestrictionsNotwithstanding
				any other provision of law—
									(A)no agreement for
				cooperation between the United States and the government of any country that is
				assisting the nuclear program of Iran, North Korea, or Syria or transferring
				advanced conventional weapons or missiles to Iran, North Korea, or Syria may be
				submitted to the President or to Congress pursuant to section 123 of the Atomic
				Energy Act of 1954 (42 U.S.C. 2153);
									(B)no such agreement
				may enter into force with such country;
									(C)no license may be
				issued for export directly or indirectly to such country of any nuclear
				material, facilities, components, or other goods, services, or technology that
				would be subject to such agreement; and
									(D)no approval may be
				given for the transfer or retransfer directly or indirectly to such country of
				any nuclear material, facilities, components, or other goods, services, or
				technology that would be subject to such agreement, until the President makes
				the determination and report under paragraph (2).
									(2)Determination
				and reportThe determination and report referred to in paragraph
				(1)(D) are a determination and report by the President, submitted to the
				Committee on Foreign Affairs of the House of Representatives and the Committee
				on Foreign Relations of the Senate, that—
									(A)Iran, North Korea,
				or Syria have ceased their efforts to design, develop, or acquire a nuclear
				explosive device or related materials or technology; or
									(B)the government of
				the country that is assisting the nuclear programs of Iran, North Korea, or
				Syria or transferring advanced conventional weapons or missiles to Iran, North
				Korea, or Syria—
										(i)has suspended all
				nuclear assistance to Iran, North Korea, or Syria and all transfers of advanced
				conventional weapons and missiles to Iran, North Korea, or Syria; and
										(ii)is committed to
				maintaining that suspension until Iran, North Korea, or Syria have implemented
				measures that would permit the President to make the determination described in
				subparagraph (A).
										(b)Rules of
				constructionThe restrictions described in subsection
				(a)(1)—
								(1)shall apply in
				addition to all other applicable procedures, requirements, and restrictions
				described in the Atomic Energy Act of 1954 and other applicable Acts;
				and
								(2)shall not be
				construed as affecting the validity of an agreement for cooperation between the
				United States and the government of a country that is in effect on the date of
				the enactment of this Act.
								(c)DefinitionsIn
				this section:
								(1)Agreement for
				cooperationThe term agreement for cooperation has
				the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
				(42 U.S.C. 2014(b)).
								(2)Assisting the
				nuclear program of Iran, North Korea, or SyriaThe term
				assisting the nuclear program of Iran, North Korea, or Syria means
				the intentional transfer to Iran, North Korea, or Syria by a government, or by
				a person subject to the jurisdiction of a government with the knowledge and
				acquiescence of that government, of goods, services, or technology listed on
				the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material,
				Equipment and Technology (published by the International Atomic Energy Agency
				as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions),
				or the Nuclear Suppliers Group Guidelines for Transfers of Nuclear-Related
				Dual-Use Equipment, Material, and Related Technology (published by the
				International Atomic Energy Agency as Information Circular INFCIR/254/Rev.
				3/Part 2, and subsequent revisions).
								(3)Country that is
				assisting the nuclear programs of Iran, North Korea, or Syria, or transferring
				advanced conventional weapons or missiles to Iran, North Korea, or
				SyriaThe term country that is assisting the nuclear
				program of Iran, North Korea, or Syria, or transferring advanced conventional
				weapons or missiles to Iran, North Korea, or Syria means—
									(A)the Russian
				Federation; and
									(B)any other country
				determined by the President to be assisting the nuclear program of Iran, North
				Korea, or Syria, or transferring advanced conventional weapons or missiles to
				Iran, North Korea, or Syria.
									(4)TransferThe term transfer means the
				conveyance of technological or intellectual property, or the conversion of
				intellectual or technological advances into marketable goods, services, or
				articles of value, developed and generated in one place, to another through
				illegal or illicit means to a country, the government of which the Secretary of
				State has determined, for purposes of section 6(j)(1)(A) of the Export
				Administration Act of 1979 (as in effect pursuant to the International
				Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.), section 40(d) of the
				Arms Export Control Act (22 U.S.C. 2780(d)), and section 620A of the Foreign
				Assistance Act of 1961 (22 U.S.C. 2371), is a government that has repeatedly
				provided support for acts of international terrorism.
								(5)Transferring
				advanced conventional weapons or missiles to Iran, North Korea, or
				SyriaThe term transferring advanced conventional weapons
				or missiles to Iran, North Korea, or Syria means the intentional
				transfer to Iran, North Korea, or Syria by a government, or by a person subject
				to the jurisdiction of a government with the knowledge and acquiescence of that
				government, of goods, services, or technology listed on—
									(A)the Wassenaar
				Arrangement list of Dual Use Goods and Technologies and Munitions list of July
				12, 1996, and subsequent revisions; or
									(B)the Missile
				Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
				subsequent revisions.
									(d)Effective
				dateThe amendment made by subsection (a) shall apply to expense
				paid or incurred on or after January 1,
				2008.
							.
				203.Exclusion of
			 senior officialsThe Iran,
			 North Korea, and Syria Nonproliferation Act is further amended by inserting
			 after section (7), as added by section 202 of this Act, the following new
			 section:
				
					8.Exclusion from
				the United States of senior officials of foreign persons who have aided
				proliferation relating to Iran, North Korea, or Syria
						(a)Grounds for
				exclusionExcept as provided in subsection (b), the Secretary of
				State shall deny a visa to, and the Secretary of Homeland Security shall
				exclude from the United States, any alien whom the Secretary of State
				determines is an alien who, on or after the date of the enactment of this Act
				is a—
							(1)corporate officer,
				principal, or shareholder with a controlling interest of a foreign person
				identified in a report submitted pursuant to section 2(a);
							(2)corporate officer,
				principal, or shareholder with a controlling interest of a successor entity to,
				or a parent or subsidiary of, a foreign person identified in such a
				report;
							(3)corporate officer,
				principal, or shareholder with a controlling interest of an affiliate of a
				foreign person identified in such a report, if such affiliate engaged in the
				activities referred to in such report, and if such affiliate is controlled in
				fact by the foreign person identified in such report;
							(4)spouse, minor
				child, or agent of a person excludable under paragraph (1), (2), or (3);
							(5)senior official of
				a foreign government identified in such a report;
							(6)senior official of
				a foreign government with primary jurisdiction over a foreign person identified
				in such a report; or
							(7)spouse, minor
				child, or agent of a person excludable under paragraph (5) or (6).
							(b)ExceptionThe
				President may waive the sanctions described in subsection (a) with respect to a
				person specified in paragraph (5), (6), or (7) if the President determines and
				certifies in writing to the Committee on Foreign Affairs and the Committee on
				Appropriations of the House of Representatives and the Committee on Foreign
				Relations and the Committee on Appropriations of the Senate, on a case by case
				basis, that the foreign government with primary jurisdiction over such person
				has made and continues to make clear, specific efforts to stop and deter the
				transfer (as such term is defined in section 7) or retransfer of, or the
				permitting, hosting, or other facilitating of transshipments (as such term is
				defined in section 5) that may enable the transfer or retransfer of, goods or
				technology that contribute to the efforts by Iran, North Korea, or Syria, as
				the case may be, to acquire or develop advanced conventional weapons, or to
				acquire, develop, produce, or stockpile biological, chemical, radiological, or
				nuclear weapons or long-range ballistic missiles.
						(c)Advanced
				conventional weapons definedIn this section, the term
				advanced conventional weapons means goods, services, or technology
				listed on—
							(1)the Wassenaar
				Arrangement list of Dual Use Goods and Technologies and Munitions list of July
				12, 1996, and subsequent revisions; or
							(2)the Missile
				Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
				subsequent
				revisions.
							.
			IIIAmendments to
			 the Iran Sanctions Act of 1996 and related provisions
			301.Exclusion from
			 the United States of senior officials of foreign persons who have aided
			 proliferation relating to IranThe Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note) is amended—
				(1)in section 5(b), in the matter preceding
			 paragraph (1), by inserting , or permitted, hosted, or otherwise
			 facilitated transshipment that may have enabled a person to export, transfer,
			 or otherwise provide to Iran, after or otherwise provided to
			 Iran;
				(2)by redesignating
			 sections (7) through (14) as sections (8) through (15), respectively;
			 and
				(3)by inserting after
			 section (6) the following new section:
					
						7.Exclusion from
				the United States of senior officials of foreign persons who have aided
				proliferation relating to Iran
							(a)Grounds for
				exclusionExcept as provided in subsection (b), the Secretary of
				State shall deny a visa to, and the Secretary of State shall exclude from the
				United States, any alien whom the Secretary of State determines is an alien
				who, on or after the date of the enactment of this Act is a—
								(1)corporate officer,
				principal, or shareholder with a controlling interest of a person against whom
				sanctions have been imposed pursuant to section 5;
								(2)corporate officer,
				principal, or shareholder with a controlling interest of a successor entity to
				or a parent or subsidiary of such a person;
								(3)corporate officer,
				principal, or shareholder with a controlling interest of an affiliate of such a
				sanctioned person, if such affiliate engaged in a sanctionable activity
				described in subsection (a) or (b) of section 5, and if such affiliate is
				controlled in fact by such a person;
								(4)spouse, minor
				child, or agent of a person excludable under paragraph (1), (2), or (3);
								(5)senior official of
				a foreign government that is identified as a person against whom sanctions have
				been imposed pursuant to section 5;
								(6)senior official of
				a foreign government with primary jurisdiction over such a person; or
								(7)spouse, minor
				child, or agent of a person excludable under paragraph (5) or (6).
								(b)ExceptionThe
				President may waive the sanctions described in subsection (a) with respect to a
				person specified in paragraph (5), (6), or (7) if the President determines and
				certifies in writing to the appropriate congressional committees, on a case by
				case basis, that the foreign government with primary jurisdiction over such a
				person against whom sanctions have been imposed pursuant to section 5 has made
				and continues to make clear, specific efforts to stop and deter a sanctionable
				activity described in subsection (a) or (b) of section
				5.
							; and
				(4)in section 15, as
			 redesignated pursuant to paragraph (2) of this section—
					(A)by redesignating
			 paragraphs (15) and (16) as paragraphs (17) and (18), respectively; and
					(B)by inserting after
			 paragraph (14) the following new paragraphs:
						
							(14)TransferThe term transfer means the
				conveyance of technological or intellectual property, or the conversion of
				intellectual or technological advances into marketable goods, services, or
				articles of value, developed and generated in one place, to another through
				illegal or illicit means to a country, the government of which the Secretary of
				State has determined, for purposes of section 6(j)(1)(A) of the Export
				Administration Act of 1979 (as in effect pursuant to the International
				Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.), section 40(d) of the
				Arms Export Control Act (22 U.S.C. 2780(d)), and section 620A of the Foreign
				Assistance Act of 1961 (22 U.S.C. 2371), is a government that has repeatedly
				provided support for acts of international terrorism.
							(15)TransshipmentThe term transshipment means
				the export from one country to another that passes through a third country, in
				which cargo is off-loaded and there is some change to
				conveyance.
							.
					302.Denial of tax
			 benefits for taxpayers engaged in business activity with Iran prohibited by
			 United States law
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 (relating to taxes of foreign countries and of
			 possessions of United States) is amended by redesignating subsection (m) as
			 subsection (n) and by inserting after subsection (l) the following new
			 subsection:
					
						(m)Taxpayers
				engaged in business activity with Iran prohibited by United States law
							(1)In
				generalNotwithstanding any
				other provision of this part, in the case of a taxpayer which is a member of an
				expanded affiliated group any member of which, on any day during the taxable
				year, engaged in business activity with Iran which is prohibited by United
				States law, no credit shall be allowed under subsection (a) to the taxpayer for
				any income, war profits, or excess profits taxes paid or accrued (or deemed
				paid under section 902 or 960) to any country if such taxes are with respect to
				income attributable to a period any part of which occurs during such taxable
				year.
							(2)Business
				activityFor purposes of
				paragraph (1)—
								(A)In
				generalThe term business activity means any of the
				following:
									(i)An
				entity described in subparagraph (D) that—
										(I)has in effect a
				contract that includes the responsibility for the development of petroleum
				resources, petroleum refining capacity, or liquefied natural gas located in
				Iran or (as the case may be), or
										(II)has in effect a contract providing for the
				general supervision and guarantee of another person’s performance of a contract
				described in subclause (I).
										(ii)The purchase of a
				share of ownership, including an equity interest, in the development described
				in clause (i).
									(iii)Having in effect
				a contract providing for the participation in royalties, earnings, or profits
				in the development described in clause (i), without regard to the form of the
				participation.
									(B)Goods, services,
				and technologyThe term business activity includes
				the entry into, performance, or financing of a contract to sell or purchase
				goods, services, or technology.
								(C)Special
				ruleFor purposes of this paragraph, an amendment or other
				modification that is made, on or the date of the enactment of this subsection
				to an agreement or contract shall be treated as the entry of an agreement or
				contract.
								(D)Entities
				describedFor purposes of subparagraph (A), an entity described
				in this subparagraph is—
									(i)a
				natural person,
									(ii)a
				corporation, business association, partnership, society, trust, financial
				institution, insurer, underwriter, guarantor, and any other business
				organization,
									(iii)any foreign
				subsidiary of any entity described in clause (ii),
									(iv)any governmental
				entity operating as a business enterprise, such as an export credit agency, and
									(v)any successor to
				any entity described in clause (ii), (iii), or (iv).
									(3)Taxes allowed as
				a deduction, etcSections 275
				and 78 shall not apply to any tax which is not allowable as a credit under
				subsection (a) by reason of this subsection.
							(4)Expanded
				affiliated groupFor purposes
				of paragraph (1), the term expanded affiliated group means an
				affiliated group (as defined in subsection (a) of section 1504 (without regard
				to subsections (b)(2), (b)(4), and (c) thereof)); except that section 1504(a)
				shall be applied by substituting more than 50 percent for
				at least 80 percent each place it appears.
							(5)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection, including regulations which impose appropriate reporting
				requirements.
							.
				(b)Income included
			 as subpart F incomeSubsection (a) of section 952 is amended by
			 striking and at the end of paragraph (4), by striking the period
			 at the end of paragraph (5) and inserting , and, and by
			 inserting after paragraph (5) the following new paragraph:
					
						(6)all income of such corporation derived from
				all foreign countries during any period during which section 901(m) applies to
				such
				corporation.
						.
				(c)Reporting
					(1)In
			 generalPart II of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 (relating to failure to comply with certain information
			 reporting requirements) is amended by adding at the end the following new
			 section:
						
							6726.Failure to
				report information under section
				901(m)
								(a)In
				generalIn the case of each
				failure described in subsection (c) by any person, such person shall pay a
				penalty of $100,000 for each day in the noncompliance period with respect to
				which the failure relates.
								(b)Noncompliance
				periodFor purposes of this
				section, the term noncompliance period means, with respect to any
				failure, the period—
									(1)beginning on the
				date such failure first occurs; and
									(2)ending on the date
				such failure is corrected.
									(c)Failures subject
				to penaltyFor purposes of
				subsection (a), the failure described in this subsection is a failure to comply
				with any requirement contained in the regulations prescribed under section
				901(m).
								.
					(2)Clerical
			 amendmentThe table of sections for part II of subchapter B of
			 chapter 68 of such Code is amended by adding at the end the following new
			 item:
						
							
								Sec. 6726.  Failure to report information under section
				901(m).
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				303.Income tax of
			 foreign corporations engaged in business activity with Iran prohibited by
			 United States law
				(a)In
			 generalSubpart B of part II
			 of subchapter N of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign corporations) is amended by inserting after section 884 the following
			 new section:
					
						884A.Income tax of
				foreign corporations engaged in business activity with Iran prohibited by
				United States lawIn the case
				of a foreign corporation which is engaged in business activity with Iran
				prohibited by United States law—
							(1)in respect of tax
				on income—
								(A)section 881(a)
				shall be applied by substituting 45 percent for 30
				percent;
								(B)subsections (b),
				(c), (d) and (e) of section 881 shall not apply;
								(C)tax imposed
				pursuant to section 882 shall be imposed at a rate of 45 percent;
								(D)section 883 shall
				not apply; and
								(E)section 884(a) shall be applied by
				substituting 45 percent for 30 percent;
				and
								(2)in respect of
				withholding—
								(A)section 1442(a)
				shall be applied by substituting 45 percent for 30
				percent; and
								(B)section 1442(c)
				shall not
				apply.
								.
				(b)Clerical
			 amendmentThe table of sections for subpart B of part II of
			 subchapter N of chapter 1 of such Code is amended by inserting after the item
			 relating to section 884 the following new item:
					
						
							Sec. 884A. Income tax of foreign corporations engaged in
				business activity with Iran prohibited by United States
				law.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				304.Compensation
			 for Former United States Hostages in Iran Fund
				(a)Creation of
			 FundThere is established a
			 fund to be known as the Compensation for Former United States Hostages
			 in Iran Fund (in this section referred to as the Fund),
			 consisting of such amounts as may be appropriated to the Fund as provided by
			 this section.
				(b)Transfers to
			 FundThere are hereby appropriated to the Fund amounts equivalent
			 to the taxes received in the Treasury by reason of the amendments made by
			 sections 302 and 303 of this Act.
				(c)Expenditures
			 from FundAmounts in the Fund
			 shall be available, as provided by appropriation Acts, for making expenditures
			 to pay claims to the United States citizens held hostage in Iran, and to
			 members of the families of such United States citizens, who are identified as
			 plaintiffs or class members in Case Number 1:00CV03110 (EGS) or Case Number
			 1:00CV00716 (HHK) in the United States District Court for the District of
			 Columbia.
				IVDefinitions
			401.DefinitionsIn this Act:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
					(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
					(2)Government of
			 SyriaThe term Government of Syria includes any
			 agency or instrumentality of the Government of Syria, including any entity that
			 is controlled by the Government of Syria.
				(3)Government of
			 IranThe term Government of Iran includes any agency
			 or instrumentality of the Government of Iran, including any entity that is
			 controlled by the Government of Iran.
				(4)Government of
			 North KoreaThe term Government of North Korea
			 includes any agency or instrumentality of the Government of North Korea,
			 including any entity that is controlled by the Government of North
			 Korea.
				(5)Weapons of mass
			 destruction programsThe term weapons of mass destruction
			 programs means—
					(A)and chemical
			 weapons, biological weapons, radiological or nuclear procurement and
			 development programs and efforts;
					(B)ballistic missile
			 procurement and development programs and efforts; and
					(C)other actions in
			 violation of the Waasenaar Arrangement on Export Controls for Conventional Arms
			 and Dual-Use Goods and Technologies, the Missile Technology Control Regime, the
			 Australia Group, the Nuclear Suppliers’ Group, the Zangger Committee, and any
			 other international agreement or arrangement to which the United States is a
			 party that restricts the export of chemical, biological, nuclear, and other
			 weapons and their delivery systems, and effectively restricts the export of
			 dual use components of such weapons and their delivery systems.
					
